Citation Nr: 0528842	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied the veteran's 
claim of service connection for PTSD.  The veteran disagreed 
with that determination and submitted a timely notice of 
disagreement (NOD) received at the RO in February 2002.  The 
veteran perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9) received at the RO in July 
2002.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony is associated with the 
claims file.

The veteran's February 2002 NOD also included new claims of 
service connection for hearing loss, scars of the right leg 
and upper right chest, and residuals of a hernia.  In a May 
2002 rating decision, the RO denied the claims of service 
connection hearing loss, scars of the right leg and upper 
right chest, and residuals of a hernia.  To the Board's 
knowledge, the veteran has not appealed that decision.  


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors.

2.  The veteran did not engage in combat with the enemy 
during his period of active military service.

3.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his military 
service or to any verified or verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in October 2001, prior to the initial unfavorable 
agency decision which was issued in January 2002.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Furthermore, the RO issued another duty-to-assist 
letter in March 2002.

With regard to the content, or scope of the October 2001 and 
March 2002 duty-to-assist letters, the Board finds that VA 
fully notified the veteran of what is required to 
substantiate his claim.  Together, the VCAA letters of 
October 2001 and March 2002, the rating decision, and the 
July 2002 SOC, provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Although the veteran was not 
specifically asked to provide any evidence in his possession 
that pertained to his claim, the Board finds that the veteran 
was not prejudiced by such failure.  The veteran was 
requested to tell the RO about any additional information or 
evidence that he wanted the RO to obtain, and thus, was, in 
effect requested to submit all evidence in his possession 
that pertained to his claim.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and a VA examination 
report dated in August 2003, as well as testimony and written 
statements from the veteran.  As a VA examination and other 
medical evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Service Connection - PTSD

The veteran asserts that he suffers from PTSD as a result of 
stressor experiences during service in Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2005).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran's service personnel records reflect that the 
veteran served in the Republic of Vietnam from July 1968 to 
July 1969.  The veteran's MOS was that of cook.  There is no 
indication that the veteran engaged in combat with the enemy.  
The record does not reflect that the veteran received combat 
wounds or was awarded a medal for valor.  While the evidence 
reflects that the veteran received the Bronze Star Medal for 
meritorious service along with other servicemen in his unit, 
there is no indication that the award was received based on 
participation in a combat event.  In other words, the record 
does not reflect that the veteran received the Bronze Star 
for participation in combat, and there is no indication that 
the veteran received other medals which usually indicate 
participation in combat.  There is no indication that the 
veteran actually participated in combat with a hostile force, 
or came under direct fire.  Mere service in a combat area or 
combat zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service records, including Form DD 214, do not 
support a finding that he engaged in combat during service.  
No combat citation was awarded to the veteran, and service 
records do not otherwise support any finding of engagement in 
combat.  Evidence of participation in a combat campaign does 
not equate to engaging in combat for purposes of 38 U.S.C.A. 
§ 1154(b).  

Based on the overall record, the Board is compelled to 
conclude that the weight of the evidence is against a finding 
that he participated in combat with the enemy.  Therefore, 
since the record does not show that he engaged in combat, his 
statements alone regarding the claimed stressors may not be 
accepted, but must be corroborated.

As noted above, the RO has obtained the veteran's service 
medical records and they appear to be complete.  There is no 
indication in the service medical records that the veteran 
was ever diagnosed with, or treated for, PTSD or any other 
psychiatric disorder during service.  There is no evidence of 
any PTSD symptoms during service.

Medical evidence dated subsequent to service does show that 
the veteran is currently diagnosed with PTSD.  Specifically, 
a diagnosis of mild PTSD was noted on an August 2003 VA 
examination report.  The diagnosis of PTSD was based, 
generally, on the veteran's self-report of unverified combat-
related incidences and uncorroborated individual experiences 
unrelated to combat during service.  Specifically, the 
examiner noted the veteran's report of his unit being hit by 
rounds from a suicide squad in Da Nang, while guarding a 
river.  The veteran indicated his sergeant was killed along 
with three other men.

The veteran has reported stressors relating to his service in 
the Republic of Vietnam to the RO.  Specifically, the veteran 
relates that his unit was fired upon while he was on guard 
duty in September 1968, and his sergeant was killed, and many 
others lost arms and/or legs.  He could not recall any names.  
The RO requested that the veteran provide additional 
information regarding his stressor.  In response, the veteran 
later indicated that the incident took place in the Thua 
Thein province, Hue and Phu Bai.  The veteran reported that 
the incident took place in November 1968 and he named three 
men that were killed.  The veteran also asserted that he was 
awarded the Bronze Star Medal for his actions during that 
particular firefight.  

The RO was able to confirm the deaths of the three men named 
by the veteran.  Two of the men, who served in the 101st 
Airborne Division died on November [redacted], 1968 and one of the 
men died on November [redacted], 1968.  However, it was still unclear 
as to whether the veteran actually knew these men or if he 
was actually with them when they were killed.  Furthermore, 
one of the deaths was non-battle related, from injuries 
received while handling explosives when they prematurely 
detonated.  This information is not consistent with the 
information the veteran provided.  As such, additional 
details regarding the alleged stressors were requested from 
the veteran.  In response, the veteran reported that his 
unit, the HHC 2/505 Infantry Battalion of the 82 Airborne 
Division, 3rd Brigade joined with the 101st Airborne Division, 
3rd Brigade and they were hit by a suicide squad in Thua 
Thien providence.  The veteran reported that many were killed 
and wounded, including the three men already mentioned.  

The RO submitted the information to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In November 
2004, USASCRUR responded that a review of the Operational 
Report - Lessons Learned (OR-LL) submitted by the veteran's 
unit during the time that the veteran was in Vietnam 
documents that enemy activity during that time was 
characterized by low level incidents to include booby traps, 
assassinations, terrorist activity and the constant 
reconnaissance by the enemy of the area around the city of 
Saigon.  The report also documented that elements of the 
reporting unit suffered casualties; however no name or unit 
designation to the company level was provided.  

USASCRUR also indicated that they reviewed the Daily Staff 
Journal (DJ) submitted by the 3rd Bn, 92nd Abn Div dated 
November [redacted], 1968.  USASCRUR was unable to document elements 
of the 2nd Bn, 505th Inf located at Thua Thein Province, 
Vietnam.  In addition, USASCRUR reviewed the DJ submitted by 
the 101st Airborne Brigade (101st Abn Bde), the higher 
headquarters for Company F, 38th Infantry (Co F, 58th Inf) 
dated November [redacted], 1968.  The DJ documented that elements of 
the reporting unit made contact with an unknown size enemy 
force that resulted in two U.S. killed-hostile-action (KHA) 
and eight U.S. wounded in action (WIA).  However, no names or 
unit designation to the company level were provided.  In 
addition, the DJ documented that elements of Co F, 38th Inf 
ambushed ten enemy moving North on a trail that resulted in 
eight enemy KIA and two weapons captured.  

USASCRUR also noted that one of the men identified by the 
veteran did in fact die on November [redacted], 1968, but he died of 
wounds during a non-hostile incident in the Gia Dinh 
Province, Vietnam.  The report documents that this man was 
assigned to an element of the 82nd Abn Div.  The report also 
documents that the other two men as being KIA on November [redacted], 
1968 as a result of small arms fire in the Thua Thien 
Province.  Both casualties were assigned to the 101st Abn 
Div.

Although it was verified that the three soldiers named by the 
veteran did in fact die in November 1968, there is no 
verification or corroboration that the veteran witnessed the 
deaths or that he even knew these men, or that he actually 
participated in a fire fight.  In fact, at his July 2004 
hearing, the veteran and his representative stated that the 
veteran's primary stressors were seeing the injured men pass 
through the food line and serving the soldiers he would later 
learn were killed.  These statements seem to conflict with 
the veteran's previous statements regarding his stressors.  
Although the veteran reports that he witnessed many men die 
or suffer serious injury, that stressor has not been 
verified.  

Further on the issue of an in-service stressor, it is the 
distressing event, rather than the mere presence in a 
"combat zone," that constitutes a valid stressor.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Moreover, for PTSD 
purposes, a stressor must meet two requirements: (1) A person 
must have been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  See Cohen, 10 Vet. App. at 
141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

There is no corroborating evidence which tends to show that 
the veteran was exposed to a traumatic event in which he 
experienced, witness, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury or a threat to the physical integrity of self or 
others, and which involved intense fear, helplessness or 
horror.  Having found that the veteran did not engage in 
combat with the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  The Board points out, however, that the United 
States Court of Appeals for Veterans' Claims (Court) has held 
that corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required, but rather a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In the instant case, USASCURR was able to 
verify the deaths of the three men identified by the veteran; 
however, there is no indication that the veteran was a 
participant in the event(s) during which those men were 
killed.  As such, the stressors as alleged by the veteran, 
and on which the PTSD diagnoses are based have not been 
corroborated, and the records or other competent evidence 
does not imply the veteran's personal exposure to combat.

On the basis of the foregoing, the Board notes that the 
diagnosis of record linking PTSD to combat exposure are not 
based upon verified stressors and appear to be based upon a 
history that is not supported by the service records.  The 
Board finds that the medical evidence favoring the veteran's 
claim was based primarily on the history provided by the 
veteran, and that history is unsupported by the record.  When 
a medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  Likewise, medical 
statements which accept a veteran's report as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

The Board sympathizes with the veteran's position and 
acknowledges his service.  The Board also acknowledges the 
veteran's assertions regarding the hazards and incidents of 
his service.  However, the Board again notes that the 
veteran's statements are not enough by themselves to verify 
the stressors.  There must be credible supporting evidence 
that the claimed stressors occurred.  The Board also 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  While the 
veteran has described several events, there has been no 
verification of his participation in such events.  Although 
some medical personnel have diagnosed the veteran as having 
PTSD, applicable law provides that a diagnosis of PTSD must 
be based on verified stressors.  In this case, there has been 
no such verification.  The medical examiners that link his 
PTSD with service are relying solely on history of the 
claimed stressors furnished by the veteran and not any 
independent verification of those stressors.  A diagnosis of 
PTSD which is based on an examination that relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  Moreover, any verified stressor in 
this case has not been linked to PTSD.  In sum, the evidence 
does not show that the veteran engaged in combat, it 
demonstrates that none of the verified stressors have been 
linked to a diagnosis of PTSD, and demonstrates that all 
other alleged stressors raised by the veteran have not been 
verified.  The veteran may always reopen his claim by 
submitting corroborating evidence that the stressors 
occurred.

The Board finds that the elements necessary to establish 
service connection for PTSD have not been met in this case.  
The evidence in this case reveals that there were no 
complaints, findings or diagnoses of PTSD during service.  
The post-service evidence of record reveals that the veteran 
has a diagnosis of PTSD based, generally, on the veteran's 
self-report of stressful experiences during service in 
Vietnam, which have not been verified.  There is no 
corroborating evidence to indicate that the veteran engaged 
in combat with the enemy.  The diagnosis of PTSD is not based 
on a verified stressor.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of 
PTSD.  However, the diagnosis is not based on any verified 
stressor during service.  There is no competent medical 
evidence which links the veteran's current PTSD to his active 
military service.  As such, the claim must be denied.

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 54.



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


